Title: To Benjamin Franklin from Mary Stevenson, 9 March 1766
From: 
To: 


My dear Sir
Sunday Morning March 9. 1766
You will give us great pleasure if you will favour us with your company to day, our dinner shall be ready at any hour you will appoint, four o’clock will be as convenient to us as any other time; say you will come and you make us happy. My mother gave us hope that you might come to day, and thought it was the only one you could. I will flatter myself that I shall see you both this day, which is one of the highest pleasures that can be enjoy’d by Your dutiful and affectionate
M Stevenson
 
Addressed: To Dr / Franklin / Craven Street / in the / Strand
